 Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 1 of 20




                     Exh. A

             IRS FOIA Response
Re Passport Revocation Procedures
Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 2 of 20
                                                                   Page 1




            xxx-xx
Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 3 of 20
                                                                   Page 2
Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 4 of 20
                                                                   Page 3
Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 5 of 20
                                                                      Page 4



                                                             xxx-xx
         Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 6 of 20
                                                                               Page 5


                                                                      xxx-xx




xxx-xx
xxx-xx
xxx-xx
xxx-xx
xxx-xx
xxx-xx
xxx-xx
xxx-xx
xxx-xx
Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 7 of 20
                                                                      Page 6


                                                             xxx-xx
Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 8 of 20
                                                                      Page 7


                                                             xxx-xx
         Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 9 of 20
                                                                               Page 8



                                                                      xxx-xx




xxx-xx
xxx-xx
xxx-xx
xxx-xx
xxx-xx
xxx-xx
xxx-xx
xxx-xx
xxx-xx
Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 10 of 20   Page 9
Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 11 of 20   Page 10
         Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 12 of 20
                                                                             Page 11




xxx-xx
Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 13 of 20
                                                                       Page 12



                                                              xxx-xx
         Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 14 of 20
                                                                                Page 13


                                                                       xxx-xx




xxx-xx
Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 15 of 20
                                                                       Page 14


                                                              xxx-xx
Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 16 of 20
                                                                       Page 15


                                                              xxx-xx
         Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 17 of 20

                                                                                Page 16



                                                                       xxx-xx




xxx-xx
Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 18 of 20
                                                                    Page 17
Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 19 of 20   Page 18
         Case 1:20-cv-00329-JDB Document 19-2 Filed 10/16/20 Page 20 of 20   Page 19




xxx-xx
